EXHIBIT 99.1 For Immediate Release March 28, 2012 PENINSULA GAMING REPORTS RESULTS FOR THE FOURTH QUARTER AND FULL YEAR ENDED DECEMBER 31, 2011 Dubuque, IA – March 28, 2012 – Peninsula Gaming, LLC (the "Company") today announced financial results for the fourth quarter and full year ended December 31, 2011.The Company is the parent of (i) Diamond Jo, LLC ("DJL"), which owns and operates the Diamond Jo Casino in Dubuque, Iowa, (ii) Diamond Jo Worth, LLC ("DJW"), which owns and operates the Diamond Jo Casino in Worth County, Iowa, (iii) The Old Evangeline Downs, L.L.C. ("EVD"), which owns and operates the Evangeline Downs Racetrack and Casino in Opelousas, Louisiana and four off-track betting parlors in Louisiana, (iv) Belle of Orleans, L.L.C. (“ABC”), which owns and operates the Amelia Belle Casino in Amelia, Louisiana, and (v) Kansas Star Casino, LLC (“KSC”), which owns and operates the Kansas Star Casino, Hotel and Event Center (“Kansas Star”) that opened its interim facility on December 20, 2011. “We are encouraged by the results at our properties in Iowa and Louisiana during the fourth quarter of 2011 and expect continued improvement at each of them as we implement our strategy,”said Brent Stevens, Chief Executive Officer of the Company.“Overall, our properties showed that our customers are beginning to experience modest improvement in their discretionary spending capacity. Our responsibility will be to continue to exceed our customers' expectations when they visit us and we will strive to do so while maintaining our strong operating margins. We are also delighted to have completed our first phase of the Kansas Star in Mulvane, Kansas with the opening of our interim facility, the Kansas Star Arena Casino, on December 20, 2011. While our fourth quarter results reflect only a few days of our operations in Kansas, early indicators and initial customer reactions have been positive. We look forward to the next phase of the Kansas Star, which will include a permanent casino and hotel, expected to be completed in January 2013.” ($ in thousands) Three months ended December 31, Full year ended December 31, % change % change Total net revenues $ $ % $ $ % Consolidated Adjusted EBITDA (1) $ $ % $ $ % Income from operations $ $ % $ $ % Net income (loss) $ $ NM $ $ NM ($ in thousands) Net Revenues by property Net Revenues by property Three months ended December 31, Full year ended December 31, % change % change Diamond Jo Dubuque $ $ % $ $ % Diamond Jo Worth $ $ % $ $ % Evangeline Downs $ $ % $ $ % Amelia Belle $ $ % $ $ % Kansas Star $ $ - NM $ $ - NM Total $ $ % $ $ % 1 ($ in thousands) Adjusted EBITDA(1) by property Adjusted EBITDA(1) by property Three months ended December 31, Full year ended December 31, % change % change Diamond Jo Dubuque $ $ % $ $ % Margin % % +290 bp % % +130 bp Diamond Jo Worth $ $ % $ $ % Margin % % +310 bp % % +10 bp Evangeline Downs $ $ % $ $ % Margin % % -130 bp % % -30 bp Amelia Belle $ $ % $ $ % Margin % % -280 bp % % -170 bp Kansas Star $ $ - NM $ $ - NM Margin % - % - Total Consolidated Property Adjusted EBITDA(1) $ $ % $ $ % Margin % % +260 bp % % +50 bp See “Non-GAAP Financial Measures” for a definition of Adjusted EBITDA, Consolidated Adjusted EBITDA and Consolidated Property Adjusted EBITDA and more information relating to such non-GAAP financial measures. Fourth Quarter 2011 Results Consolidated net revenues for the fourth quarter of 2011 were $83.5 million, Consolidated Property Adjusted EBITDA was $27.8 million and Consolidated Adjusted EBITDA was $25.0 million.For the fourth quarter of 2010, consolidated net revenues were $72.9 million, Consolidated Property Adjusted EBITDA was $22.4 million and Consolidated Adjusted EBITDA was $20.5 million. For the fourth quarter of 2011, on a generally accepted accounting principles ("GAAP") basis, the Company reported a net loss of $4.3 million.Net loss for the fourth quarter of 2010 on a GAAP basis was $2.5 million.Despite a $4.5 million increase in Consolidated Adjusted EBITDA, the Company’s net loss during the fourth quarter of 2011 increased compared to the fourth quarter of 2010 primarily due to (i) an increase in interest expense as a result of the Company’s additional financing activities in February 2011 to support the Kansas Star development project, including the $80.0 million tack-on issuance of its 8 3/8% senior secured notes and the $50.0 million tack-on issuance of its 10 3/4% senior unsecured notes and (ii) pre-opening expenses of $3.3 million during the three months ended December 31, 2011 related to the Kansas Star development. Full Year 2011 Results For the full year ended December 31, 2011, consolidated net revenues were $332.3 million, Consolidated Property Adjusted EBITDA was $110.4 million and Consolidated Adjusted EBITDA was $101.0 million. For the full year ended December 31, 2010, consolidated net revenues were $315.4 million, Consolidated Property Adjusted EBITDA was $103.2 million and Consolidated Adjusted EBITDA was $96.3 million. On a GAAP basis, for the full year ended December 31, 2011, the Company reported a net loss of $10.3 million. Net income for the full year ended December 31, 2010 on a GAAP basis was $3.5 million.Despite a $4.7 million increase in Consolidated Adjusted EBITDA, the Company’s net income in 2011 compared to 2010 declined primarily due to (i) an increase in interest expense as a result of the Company’s additional financing activities in February 2011 as discussed above and (ii) pre-opening expenses of $10.1 million during 2011 related to the Kansas Star development. 2 Property Highlights Diamond Jo Dubuque Net revenues at DJL for the fourth quarter of 2011 increased to $17.0 million from $15.7 million in the fourth quarter of 2010.Net revenues for the fourth quarter of 2011 include casino revenues of $16.8 million and food and beverage and other revenues of $2.5 million, less promotional allowances of $2.3 million.Adjusted EBITDA at DJL for the fourth quarter of 2011 was $5.6 million, an increase of $0.9 million from $4.7 million in the prior-year quarter, while Adjusted EBITDA margin for the fourth quarter was 33.0%, up 290 basis points from the prior-year quarter. For the full year ended December 31, 2011, DJL's net revenues increased $1.1 million to $68.9 million, compared to $67.8 million for the prior year.Adjusted EBITDA at DJL increased $1.2 million to $23.9 million for the full year ended December 31, 2011, compared to $22.7 million in the prior year. Diamond Jo Worth Net revenues at DJW during the fourth quarter of 2011 were $23.2 million, an increase of $2.8 million from $20.4 million in the fourth quarter of 2010.Net revenues include casino revenues of $21.7 million, food and beverage revenues of $1.2 million, and other revenues (primarily related to gasoline and merchandise sales at the convenience store located adjacent to the casino) of $2.4 million, less promotional allowances of $2.1 million.Adjusted EBITDA at DJW was $9.5 million in the fourth quarter of 2011, an increase of $1.8 million from $7.7 million in the fourth quarter of 2010. For the full year ended December 31, 2011, DJW's net revenues increased $7.3 million to $93.9 million, compared to $86.6 million for the prior year.Adjusted EBITDA at DJW increased $3.2 million to $38.7 million for the full year ended December 31, 2010, compared to $35.5 million in the prior year. Evangeline Downs Racetrack and Casino For the fourth quarter of 2011, EVD's net revenues were $26.6 million, an increase of $1.0 million from $25.6 million in the fourth quarter of 2010.Net revenues for the quarter include casino revenues of $22.5 million, racing and off-track betting revenues of $2.8 million, video poker revenues of $1.4 million, and food and beverage and other revenues of $2.7 million, less promotional allowances of $2.8 million. Adjusted EBITDA at EVD during the fourth quarter of 2011 was $6.4 million, a decline of $0.1 million from $6.5 million in the fourth quarter of 2010. For the full year ended December 31, 2011, EVD's net revenues were $115.4 million, an increase of $2.4 million from $113.0 million for the prior year.Adjusted EBITDA at EVD increased $0.3 million to $30.1 million for the full year ended December 31, 2011, compared to $29.8 million in the prior year. Amelia Belle Casino For the fourth quarter of 2011, net revenues at ABC were $10.7 million, a decrease of $0.6 million from $11.3 million in the fourth quarter of 2010.Net revenues for the quarter include casino revenues of $11.4 million and food and beverage and other revenues of $1.0 million, less promotional allowances of $1.7 million.Adjusted EBITDA at ABC during the fourth quarter of 2011 was $3.0 million, a decline of $0.5 million from $3.5 million in the fourth quarter of 2010. For the full year ended December 31, 2011, ABC's net revenues were $48.0 million, which is comparable to the prior year.Adjusted EBITDA at ABC for the full year ended December 31, 2011 was $14.3 million, compared to $15.1 million in the prior year. Kansas Star The Kansas Star opened its interim facility on December 20, 2011.Net revenues at KSC for 2011 were $6.0 million, which includes casino revenues of $5.8 millionand food and beverage and other revenues of $0.2 million.Adjusted EBITDA at KSC in 2011 was $3.3 million. General Corporate General corporate Adjusted EBITDA was $(2.7) million for the fourth quarter of 2011 compared to $(1.9) million for the same period in 2010.For the full year ended December 31, 2011, general corporate Adjusted EBITDA was $(9.4) million compared to $(6.9) million during the prior year.This is attributable to an increase in corporate staff by the Company beginning in the second quarter of 2010 to support the continued growth of the Company with the acquisition of ABC in the fourth quarter of 2009 and the current development of the Kansas Star. 3 Liquidity and Capital Resources The Company ended the fourth quarter of 2011 with $68.2 million in cash and cash equivalents on hand and $4.2 million in restricted cash. Total debt outstanding was $706.5 million. After taking into account outstanding advances and letters of credit, the Company had $27.6 million available under its $50.0 million revolving credit facility at December 31, 2011. During the fourth quarter of 2011, the Company had cash outflows of $36.4 million related to capital expenditures. Of this amount, $35.8 million related to the Kansas Star development.The Company had maintenance capital expenditures at its other four properties of approximately $0.6 million in the aggregate. Conference Call Information The Company will host its fourth quarter 2011 conference calllater today at 11:00 AM Central Time (12:00 PM Eastern Time).The conference call can be accessed live over the phone by dialing 877-675-4757.A replay will be available two hours after the call and can be accessed by dialing 877-870-5176 and entering the passcode 9784964.The replay will be available until Wednesday, April 11, 2012. About Peninsula Gaming Peninsula Gaming, through its subsidiaries, engages in the ownership and operation of casinos and off-track betting parlors. It owns and operates the Diamond Jo casino in Dubuque, Iowa; the Evangeline Downs Racetrack and Casino in St. Landry Parish, Louisiana; four off-track betting parlors in Port Allen, Henderson, Eunice and St. Martinville, Louisiana; the Diamond Jo casino in Worth County, Iowa; the Amelia Belle Casino in Amelia, Louisiana; and the Kansas Star Casino, Hotel and Event Center in Mulvane, Kansas. The Company was founded in 1999 and is based in Dubuque, Iowa.The Company is a subsidiary of Peninsula Gaming Partners, LLC. Non-GAAP Financial Measures We define EBITDA as earnings before interest, taxes, and depreciation and amortization. We define Adjusted EBITDA as EBITDA adjusted, as applicable, for development expense, pre-opening expense, affiliate management fees, gain or loss from equity affiliate, gain or loss on disposal of assets and gain on settlement. We define Consolidated Adjusted EBITDA as the Adjusted EBITDA of the Company on a consolidated basis.We define Consolidated Property Adjusted EBITDA as the sum of Adjusted EBITDA of each of our gaming properties at EVD, DJW, DJL, ABC and KSC. We believe that Consolidated Adjusted EBITDA and Consolidated Property Adjusted EBITDA are useful measures in evaluating our operating performance because (i) our investors and other interested parties use these measures as a measure of financial performance and debt service capabilities, (ii) our management uses these measures for internal planning purposes, including evaluating aspects of our operating budget, our ability to meet future debt service, and our capital expenditure and working capital requirements, and (iii) our board of managers and management use these measures for determining certain management compensation targets and thresholds. We believe that Consolidated Adjusted EBITDA and Consolidated Property Adjusted EBITDA are more useful for these purposes than EBITDA because their use facilitates measuring operating performance on a more consistent basis by removing the impact of certain items not directly resulting from the operation of our business in the ordinary course. However, EBITDA, Adjusted EBITDA, Consolidated Adjusted EBITDA and Consolidated Property Adjusted EBITDA are not measures of financial performance under GAAP. Accordingly, the use of these measures should not be construed as an alternative to operating income, as an indicator of the Company's operating performance, or as an alternative to cash flow from operating activities, as a measure of liquidity, or as an alternative to any other measure determined in accordance with GAAP. The Company has significant uses of cash, including capital expenditures, interest payments and debt principal repayments, which are not reflected in Consolidated Adjusted EBITDA or Consolidated Property Adjusted EBITDA. Because Consolidated Adjusted EBITDA and Consolidated Property Adjusted EBITDA exclude some items that affect net income, the use of these measures may vary among companies and may not be comparable to similarly titled measures of other companies. A reconciliation of Consolidated Property Adjusted EBITDA and Consolidated Adjusted EBITDA to net income on a GAAP basis is provided at the end of this release. FORWARD-LOOKING STATEMENTS This news release contains “forward-looking statements” within the meaning of the securities laws, including statements relating to the Company’s outlook or expectations for earnings, revenues, expenses, depreciation and amortization, asset quality, cash flow measures, local economic conditions, or other future financial or business performance, strategies or expectations. The words “estimate,” “plan,” “project,” “forecast,” “expect,” “intend,” “anticipate,” “believe,” “seek,” “target,” “guidance,” “outlook” and similar expressions are intended to identify forward looking statements. These statements reflect management’s judgment based on currently available information and involve a number of risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements. With respect to these forward-looking statements, management has made assumptions regarding, among other things, economic trends, customer behaviors, the availability of financing and overall liquidity. 4 Future performance cannot be ensured.Actual results may differ materially from those in the forward looking statements. Some factors that could cause actual results to differ include but are not limited to: general economic conditions, competition, risks associated with new ventures, government regulation, including licensure requirements, legalization of gaming, availability of financing on commercially reasonable terms, changes in interest rates, future terrorist acts, weather, environmental impacts, and other risks referenced in our Annual Report on Form 10-K, including in Part I, Item 1A, “Risk Factors”, and from time to time in our other filings with the SEC. Forward-looking statements speak only as of the date they were made, and the Company undertakes no obligation to update or revise any forward-looking statements in light of new information or future events. You should not place undue reliance on any forward-looking statements, which speak only as of the date of this release. The Company is not obligated to publicly update or release any revisions to these forward-looking statements to reflect any events or circumstances after the date of this news release. 5 Peninsula Gaming, LLC Condensed Consolidated Statements of Operations (Unaudited) (In thousands) ThreeMonths Ended December31, ThreeMonths Ended December31, Year Ended December31, Year Ended December31, REVENUES: Casino $ Racing Video poker Food and beverage Other Less promotional allowances ) Total net revenues EXPENSES: Casino Racing Video poker Food and beverage Other Selling, general and administrative Depreciation and amortization Pre-opening expense - 33 Development expense - - - 28 Affiliate management fees Loss (gain) on disposal of assets 93 Total expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest income Interest expense, net of amounts capitalized ) Loss from equity affiliate ) Total other expense ) NET (LOSS) INCOME $ ) $ ) $ ) $ 6 Peninsula Gaming, LLC Supplemental Data Schedule (Unaudited) (In thousands) The following is a reconciliation of Consolidated Property Adjusted EBITDA and Consolidated Adjusted EBITDA to Net (loss) income: ThreeMonthsEnded December31, YearEnded December31, Diamond Jo Dubuque $ Diamond Jo Worth Evangeline Downs Amelia Belle Kansas Star - - Consolidated Property Adjusted EBITDA (1) General Corporate Consolidated Adjusted EBITDA (1) Gain on settlement (2) - - - Depreciation and amortization Pre-opening expense - Development expense - - - Affiliate management fees Loss on disposal of assets Interest income Interest expense, net of amounts capitalized Loss from equity affiliate Net (loss) income $ See “Non-GAAP Financial Measures” for a definition of Adjusted EBITDA, Consolidated Adjusted EBITDA and Consolidated Property Adjusted EBITDA and more information relating to such non-GAAP financial measures. “Gain on settlement” relates to a one time gain on a financial settlement with the predecessor owner of ABC during the first quarter of 2011 and is included in Other revenues for the year ended December 31, 2011. Contact: Peninsula Gaming, LLC 301 Bell Street Dubuque, Iowa52001 Natalie A. Schramm, 563-690-4977 7
